On petition for a common law writ of certiorari it is contended that the Circuit Court of Duval County, failed and otherwise omitted to proceed according to the essential requirements of the law in entering an *Page 664 
order on writ of error to the civil court of record affirming a final judgment for the defendant, the respondent here, and that said orders and conclusions were prejudicial to the rights of the petitioner, and that a writ of certiorari should issue and the judgment of the circuit court quashed. The record has been carefully reviewed, the briefs studied, and the authorities cited examined and we have concluded that the petition should be and the same is hereby denied.
It is so ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.